Case: 1:19-cr-00522-BYP Doc #: 1 Filed: 08/28/19 1of 2. PagelD# 1

 

IN THE UNITED STATES DISTRICT COURT 7
FOR THE NORTHERN DISTRICT OF OHIO |. =.
EASTERN DIVISION
UNITED STATES OF AMERICA, INDICTMENT

Plaintiff,

'
\ } cate fo19 CR 522 ~
)
)

 

Title 21, United States Code,

BRIAN R. COLEMAN, Sections 841(a)(1) and (b)(1)(C)

Defendant.

 

 

COUNT 1
(Possession with Intent to Distribute Controlled Substances,
21 U.S.C. §§ 841(a)(1) and (b)(1)(C))
The Grand Jury charges:

1. On or about January 19, 2019, in the Northern District of Ohio, Eastern Division,
Defendant BRIAN R. COLEMAN did knowingly and intentionally possess with intent to
distribute a mixture and substance containing a detectable amount of oxycodone, a Schedule II
controlled substance, to wit: approximately 419 oxycodone hydrochloride 20-milligram pills and
approximately 225 oxycodone hydrochloride 30-milligram pills, in violation of Title 21, United
States Code, Sections 841(a)(1) and (b)(1)(C).

FORFEITURE
The Grand Jury further charges:
1. For the purpose of alleging forfeiture pursuant to Title 21, United States Code,

Section 853, the allegation of Count 1 is incorporated herein by reference. As a result of the

foregoing offense, Defendant BRIAN R. COLEMAN shall forfeit to the United States any and
Case: 1:19-cr-00522-BYP Doc #: 1 Filed: 08/28/19 2 of 2. PagelD #: 2

all property constituting, or derived from, any proceeds he obtained, directly or indirectly, as the
result of such violation; and any and all property used or intended to be used, in any manner or

part, to commit or to facilitate the commission of such violation.

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
